Exhibit 10.2

 

FOURTH AMENDMENT TO REVOLVING NOTE

 

This Fourth Amendment to Revolving Note (the “Fourth Amendment”) is made as of
this 18th day of August 2009 by and between RBS Citizens, National Association,
successor by merger with Citizens Bank of Massachusetts (the “Bank”) having a
principal office located at 28 State Street, Boston, Massachusetts 02108 and CRA
International, Inc., formerly known as Charles River Associates Incorporated
(the “Borrower”), a Massachusetts corporation having an office at the John
Hancock Tower, 200 Clarendon Street, T-33, Boston, Massachusetts 02116-5092 to
that certain Revolving Note dated January 14, 2004 executed by the Borrower in
favor of the Bank (the “Note”).  Any capitalized terms not otherwise defined
herein shall have the same meanings designated in the Note.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower did on January 14, 2004 execute, seal and deliver to the
Bank the Note which Note was amended by a First Amendment to Revolving Note
dated as of March 29, 2005, a Second Amendment to Revolving Note dated as of
June 20, 2005 and a Third Amendment to Revolving Note dated as of May 16, 2007;
and

 

WHEREAS, the Borrower has requested that the Bank extend the maturity date of
the Note and decrease the amount of the Note;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, receipt of whereof is hereby
acknowledged, it is hereby agreed by and between the Borrower and the Bank as
follows:

 

1.             The Note is hereby amended by replacing any and all references to
“Ninety Million Dollars” with “Sixty Million Dollars” and all references to
“$90,000,000.00” to “60,000,000.00”.

 

2.             The Note is hereby amended by replacing the maturity date of
April 30, 2010 with April 30, 2012.

 

3.             The Note, as amended hereby, shall remain in full force and
effect and all terms hereof are hereby ratified and confirmed by the Borrower. 
Except for specifically provided herein, all other terms and conditions of the
Note shall remain in full force and effect.

 

4.             The Borrower by its execution of this Fourth Amendment in the
space provided below, represents, warrants and agrees that the Borrower has no
claims, defenses, counterclaims or offsets against the Bank in connection with
the Note or any of the other documents executed in connection therewith and, to
the extent that any such claim, defense, counterclaim or offset may exist, the
Borrower by its execution of this

 

--------------------------------------------------------------------------------


 

Fourth Amendment in the space provided below, hereby affirmatively WAIVES and
RELEASES the Bank from same.

 

5.           This Fourth Amendment shall take effect as a sealed instrument
under the laws of the Commonwealth of Massachusetts as of the date first above
written.

 

6.             Any and all references to the Note and any instrument previously
and now hereafter executed by the Borrower shall be deemed to refer to the Note
as amended by this Fourth Amendment and any future amendments hereafter entered
into between the Borrower and the Bank.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the date and year first above written as a sealed instrument.

 

 

WITNESS:

CRA INTERNATIONAL, INC.

/s/ Lenore Jennings

 

 

 

 

 

By:

/s/ Wayne D. Mackie

 

 

Executive Vice President, Treasurer,

 

 

Chief Financial Officer

 

 

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Christopher J. Wickles

 

 

Senior Vice President

 

2

--------------------------------------------------------------------------------